Motion
Granted; Vacated and Remanded and Memorandum Opinion filed May 12, 2011.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-11-00186-CV
____________
 
DENNIS ALLEN WOTIPKA, Appellant
 
V.
 
LEAH CARAMANIAN WOTIPKA, Appellee
 

 
On Appeal from the 311th District Court
Harris County, Texas
Trial Court Cause No. 2009-41446
 

 
MEMORANDUM
OPINION
This is an appeal from a
judgment signed December 14, 2010.
On May 2, 2011, the parties filed a joint motion to set aside
the judgment and remand the cause to the trial court for rendition of judgment
in accordance with the parties= settlement agreement.  See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly, we vacate the judgment signed December 14, 2010,
and we remand the cause to the trial court for rendition of judgment in
accordance with the parties= agreement.
PER CURIAM
 
 
Panel consists of Chief Justice
Hedges, Justices Seymore and Boyce.